Citation Nr: 0732534	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral foot injury.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2006, the Board denied the claim on the merits and 
the veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court). 
In July 2007, pursuant to a joint motion by the parties, the 
Court vacated the Board's April 2006 decision and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's July 2007 order, the Board must remand 
this case for additional development.  According to the joint 
motion for remand that was the basis of the court's order, 
the parties agreed that the Board failed to provide adequate 
reasons and bases for not providing the veteran with a VA 
examination, given that the veteran had provided credible lay 
statements that he had suffered from symptomatology of a foot 
disorder since his time in service. 

The record shows that the veteran has consistently alleged 
that his current foot symptoms began while he was in the 
service.  Regarding his service, the veteran recalled one 
particular incident that occurred when he was serving in 
Guadalcanal.  The veteran recalled that while there he 
volunteered for a mission requiring him to carry heavy gear 
through ankle deep mud.  Upon returning from the mission, he 
had swollen and broken out feet that the veteran and his 
comrades called "jungle rot."  The veteran claimed that he 
required in-service hospitalization as a result of this foot 
injury.  The veteran should be provided with a VA examination 
for the purpose of determining whether any current foot 
disability found on examination is related to his period of 
active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA foot 
examination.  The examiner should be asked 
to provide an opinion as to whether any 
foot disability found on examination is 
related to the injury sustained to his 
feet in Guadalcanal, or any other incident 
of the veteran's service.  The examiner 
must be provided with the veteran's claims 
file, which should be reviewed in 
conjunction with the  examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
bilateral foot disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



